Title: To James Madison from the Citizens of Greene County, Georgia, 13 August 1812 (Abstract)
From: Greene County, Georgia Citizens
To: Madison, James


13 August 1812. “At a meeting … held at Greenesborough … for the purpose of addressing the President of the United States on the Expediency of taking immediate possession of the Floridas … the following address & resolutions were unanimously adopted.… The petition … Respectfully Sheweth
“That it is an acknowledged Constitutional right, sacred to the people of the United States, peaceably to assemble and to address the Constituted authorities of their Country, upon all subjects of a publick nature, in which they may feel themselves interested. Your pe[ti]tioners are well aware, that upon ordinary occassions, it may not be good policy, too frequently to exercise this privilege; but in times of war, of difficulty, and of danger, a neglect of this privilege would in many cases amount to a deriliction of duty, as good Citizens. If your petitioners were not sensible, at this time, that duty to themselves and their Country, points to the necessity of addressing your excellency, they would not have ventured to impose on you their opinions; but as the subject for their Consideration is one, which materially and vitally affects their dearest interests, they feel constrained to approach you as petitioners.
“Your petitioners however would premise to your Excellency, that they do not come forward with this petition, with any views or wishes, of weakening the arm of Government, of disaffection, or disobedience to the law; on the Contrary they highly approve of the general measures of administration, and they feel themselves impelled by every consideration of duty, interest, and patriotism, to support the measures of Government, whether they relate to the war in which we have lately embarked, or to any other legal and constitutional object. They are the more willing and anxious to support the Government, in the war in which we are engaged, because they have long felt and seen the injuries and insults, which, with an unrelenting hand and heart, have been heaped upon us by Great Brittain. They have seen our excellent Government with the most unexampled degree of patience, exhaust every means of negociation, with that power, whose almost every act, since the establishment of our independence, has evinced the malignity of her heart towards us; And whose injustice and cupidity, again calls us from the bosom of our families, and our homes, to stand forth in the defence of the rights and the Honor of our beloved Country. Under the most solemn appeal to the author of the universe, for the sincerity of their intentions to support our Government in all the measures which they in their wisdom may think proper to adopt, to punish the injustice of our enemy, and bring the present Contest to a speedy, honorable and favorable issue. They will proceed to lay before your Excellency the subject of their immediate consideration. Your petitioners are well aware that it is not unknown to your Excellency, that it is of the utmost importance to the united States, and the more especially to this section of the union, that the Floridas should be attached to, and exclusively belong to the United States. It would be useless for your petitioners, to attempt an enumeration of all the advantages, that would result to the people of this Country, in the event of the Floridas being incorporated with the Union; and it would be equally unnecessary, to point out the many evils that must inevitably accrue to us, should they remain in the possession of Spain, or what is still more to be deprecated, should they become the dependencies of Great Brittain.
“They will only submit to the Consideration of your Excellency, a few of the most prominent reasons, which have influenced them to this Convention; and point out some of the advantages arising to this Country from the possession of those provinces, and some of the disadvantages, necessarily attendant on their falling into the hands of our enemies. The province of East Florida is immediatly contiguous to, and bordering on the State of Georgia.
“It is at this time, claimed by the Regency of Spain in the name of Ferdinand the Seventh; that Regency and Great Brittain are in the most strict alliance: as we are engaged in a war, with Great Brittain and her depen[den]cies, it becomes our indispensible duty, to use every possible means in our power to impair her strength, and diminish her resources, for carrying on the war against us. In what way can the United States most effectually obtain this end? By depredations on her Commerce, and by cutting off her communication with this Continent: In short, by the Conquest of her possessions in the North, and by the Occupation of the Floridas in the South. Admitting for a moment, that we should abandon all intention of taking possession of the Floridas, and they should not be ceded by the Regency of Spain to Great Brittain; yet, as the Regency and Great Brittain are allies, Great Brittain would surely claim of her ally, the privilege of entering her ports, to refit her fleets, to bring in for condemnation, the prizes she might Capture from the U States, and to obtain the necessary munitions of war.
“But your petitioners are Confident, from the relative situation of the United States and the Floridas, that consequences more pernicious than those already enumerated, would result to us, in the event of our forces abandoning those provinces. The patriots of East Florida have openly rebelled against their mother Country, they have formally declared themselves free and Independant, and have proceeded to the adoption of a Constitution of Government. Your petitioners are impressed with a belief, that the patriots of Florida, have been more promt in asserting their claims to the right of self Government, from an expectation that the United States, would extend to them the arm of protection, in the support of so noble a cause: and your petitioners are greatly apprehensive, that the patriots, should they be now abandoned by the U. States, would immediately place themselves under the protection of the Government of Great Brittain, knowing that they would be treated as rebels by the Government from which they revolted. In addition to the reasons already advanced against the policy of abandoning the Floridas at this juncture, and thereby endangering their becoming the depen[den]cies of Great Brittain, may be added the facilities, which will consequently be afforded our enemy, to annoy our Southern Coasting trade, and to pursue with success the odious and abominable practice of smuggling; and in possession of the Floridas, will not our enemy have it greatly in her power, to stir up against us, the merciless and unrelenting Savages, immediately bordering upon us; and from a history of the revolutionary war, have we not much to fear from her seductive overtures to our black population, exciting them to abandon their owners, and perhaps to rise up in rebellion against them. Your petitioners have seen with infinite regret and concern, that a bill which had passed the House of representatives of the United States, by a large majority, and which had for its object, the immediate occupation of the Floridas, was rejected by the Senate. But your petitioners are of opinion, that Under the law of Congress passed in 1811, authorising the president of the United States, to take possession of the Floridas on the happening of either of two events, that your Excellency would be justified and fully authorised in taking such measures, as you might deem Expedient to occupy those provinces, or at least, to prevent our enemy from doing so. That there is every probability that great Brittain, if not anticipated, will possess herself of the Floridas, is too obvious to be questioned. And shall we tamely and qu[i]etly set by, and suffer our open and avowed enemy, to possess herself of those provinces and thus increase her means of annoying us? No, let us not wait till the blow which seals our destiny is given. What will now be the work of a few days, and the loss of little blood, may if delayed, Cost us the lives of thousands, and the labor of years.
“In making the foregoing Representations to your Excellency, your petitioners have been governed, entirely by a sense of the importance of the subject of this petition, to the people of this State, and by a wish to express to your excellency, the confidence they entertain, in the firm, wise and decided measures of your administration. Your petitioners do not presume that they have thrown any new light on the subject of this petition, nor do they believe, that a single reason has been advanced, of which your Excellency was not perfectly apprised. It is foreign from their purpose, in the smallest degree to wish to dictate to their Government; on the Contrary, they wish to inspire Confidence, and to evince their disposition to Co-operate in such measures as may be adopted. They have only a wish, that your Excellency will carry into effect the act of Congress of 1811, so far as that law, in relation to the Floridas will authorise you to go. Whatever expedients may be resorted to by your Excellency to this end, we the people of Greene County of the State of Georgia, do hereby pledge our lives, our fortunes, and our Sacred honors, in Support of the Government, in the pursuit of so laudable and all important an object. And as in duty bound your petitioners will ever pray &C.
“1st   Resolved by this meeting, that a copy of this petition be transmitted to the president of the United States.
“2nd  Resolved that a copy of this petition, be likewise forwarded to the Governor of this State, and to three different printers in this State for publication.
“3rd  Resolved that this meeting, viewing the importance of the subject of its immediate Consideration, do recommend to the other Counties of this State to take the same into Consideration.”
